Case 17-12216-BLS Doc 39 Filed 11/26/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: ) Chapter 13
Jessica L. Martinez ) Case No.17-l2216 BLS
Debtor(s)

)
lSt AMENDED CHAPTER 13 PLAN 11/15/18
I. Notice

NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
SUBJECT TO DEL.BANKR.L.R. 3023-1 AND ¥OUR RIGHTS MAY BE AFFECTED BY
THIS PLAN. IF YOU OPPOSE THE PLAN'S TREATMENT OF YOUR CLAIM OR ANY
PLAN PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO
CONFIRMATION AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE CONFIRMATION
HEARING. THE BANKRUPTCY COURT MAY CONFIRM THIS PLAN WITHOUT FURTHER
NOTICE IF NO OBJECTION IS FILED. SEE BANKRUPTCY RULE 3015. YOU SHOULD
NOTE THE FOLLOWING (Boxes must be checked by Debtor(s) if applicable):

[ } The plan seeks to limit the amount of a secured claim, as set
out in III.Z, which may result in partial payment or no payment at
all to the secured creditor

f ] The plan will seek avoidance of a lien or security interest

{ ] The plan contains a nonstandard provision(s) in paragraph VI

II. Plan payments and Length of Plan: The future earnings of the
debtor are submitted to the supervision and control of the Court and
the Debtor'(s) employer or Debtor shall pay to the trustee the sum of
$ $4620 paid for months 1-3; and $461 monthly for 57 months
remaining beginning November 2018.

III. Plan Distributions: From the payment so received, after deduction
of allowed Trustee's commission, the Trustee shall make disbursements
as follows:

l. Priority Claims:
Full payment in deferred cash payments of all claims entitled to
priority under 11 U.S.C. Section 507.

[X ] (A) Debtor(s) Counsel Fees: $3000.00 paid first and then
distributions shall subsequently be made under the plan as follows:

[X j (B) Priority Taxes: IRS for 2015 Tax of $1360.00

[ 1 (C) Domestic Support Obligations:

[ ] (D) Other Priority or Administrative Expense: New Castle
Countv for 2017 sewer $571 (POC#ll)

2. Secured Claims:
§ ] Pro Rata with or
{X ] subsequent to dividends to priority creditors, holders of
allowed secured claims shall retain the liens securing such claims and
shall be paid as follows:

[X ] (A) Long term or mortgage debt - PRE-PETITION ARREARAGE ONLY, to
be paid to WSFS §23131 (total amount of pre-petition arrears for the
mtg. 2 Barrister Court. (This POC#S has been negotiated and includes
all post~petition fees that may be charged to date.)

[X } Debtor shall continue to pay Regular POST-PETITION payment to
this mortgage co. directly beginning November 2017. **

** This section of the plan specifically incorporates all of the
provisions affecting mortgage claims as set forth in Del. Bankr.L.R.
3023-l(b) and the parties shall be so governed.

Case 17-12216-BLS Doc 39 Filed 11/26/18 Page 2 of 4

[ ] (B) Secured Vehicle debt (cramdown)- Pro-Rata Payments to:

[ ] (C) Secured Vehicle Debt (910)~Pro~Rata Payments to:

[ ] (D) Other secured debt(s):

3. Surrender of Collateral and Co-Debtor Relief:
[ ] (A) Debtor surrenders secured collateral to: CREDITOR &
Collateral
Debtor abandons such property and agree that the Automatic Stay under
ll U.S.C. Section 362 is terminated as to the property and any
interest in the property effective immediately or on confirmation of
this Plan. Claims, if any submitted by such creditor may receive a
distribution under the plan if such claim reflects an applicable
deficiency balance remaining following surrender.
§ ] (B) Co-Debtor relief under 11 USC Section 1301 is granted
effective immediately upon confirmation of the Plan as to surrendered
property.

4. Unsecured Claims:
Subsequent to dividends to Priority and Secured creditors, dividends
to allowed non-priority general unsecured creditors shall be
distributed as follows:

General unsecured creditors will be paid [ ja dividend of 100% of
their allowed claim or [ } a pro rata dividend of
[ 3 1. BIoc or
[ ] 2. Disp. Income x 60 months as calculated under Section

1325(b), or
[X ] 3. a pro rata dividend from the base plan, if any.EstO% ch7 qual

IV. Leases or Executory Contracts: (If applicable) The following
leases or executory contracts of the debtor will be treated as
follows:N/A.

V. Vesting of Property: Title to the Debtor's property shall revest in
the Debtor on confirmation of the plan, except for undistributed plan
payments held by the Trustee. Unless otherwise ordered, upon
conversion of this case to Chapter 7 all undistributed plan payments
received from a Debtor's post-petition wages shall be refunded to the
Debtor. Upon dismissal, unless otherwise ordered, the Trustee is
authorized to disburse undistributed plan payments to allowed
claimants in accordance with this Plan.

Case 17-12216-BLS Doc 39 Filed 11/26/18 Page 3 of 4

VI. Nonstandard Provisions: Any nonstandard provision placed elsewhere
in this plan is void. Other special provisions of this Plan:

VII. Filing Proof of Claim Required: A proof of claim must be filed in
order to share in distributions under the plan. A proof of claim may
be filed electronically or as paper. To file an electronic claim, go
to the www.deb.uscourts.gov and click on "file a Claim" and follow
instructions. Once the necessary information is entered the form will
be automatically generated. To obtain a paper claim form, go to the
website www.uscourts.gov and click on "Services and Forms", then click
on Bankruptcy Forms, select BelO-Proof of Claim. Completed paper
claims should be delivered or mailed to United States Bankruptcy
Court,Attn: Claims, 824 Market St., 3rd floor, Wilmington, DE 19801.
(Copies should be mailed to Erin K. Brignola, Esq., 30 Fox Hunt Drive,
Fox Run Shopping Center,Bear, DE 19701).

'”'“"\ l /‘“ ¢_"_':\ ";-,, _ ‘ low j --"'
gai/tila ::;> §F{`Ft'i€ §__:;;, §'_’jz§¥ '@~< Date: grief/§§
Debtor's Sign§ture

 

The undersigned certifies that this plan contains no nonstandard
provision other than as set forth in paragraph VI. above.

§ /HM rfc
H§“Wi;i ,»»{`A §§ j
Attorney dor Debtor(s)

.--/ M_,:r"

Case 17-12216-BLS Doc 39 Filed 11/26/18 Page 4 of 4

AMENDED PLAN ANALYSIS
Debtor: Jssica L. Martinez Case #: 17*12216 BLS
Prior: Bankruptcy ( ) Chapter 13 ( ) Date:
Estimated length of plan 60 months. Trustee Use

341 Meeting Date:
Continued:

Confirmed Date:

TOTAL DEBT PROVIDED FOR UNDER THE PLAN AND ADMINISTRATIVE EXPENSES

A. TOTAL PRIORITY CLAIMS (ClaSS On@)

1. Unpaid attorney's fees ............................. $3000.00
2. Taxes .............................................. $l36l.00
3. Other .............................................. §571.00
B. TOTAL OF PAYMENTS TO CURE DEFAULTS (ClaSS TWO) ......... §23131.00
C. TOTAL OF PAYMENTS ON SECURED CLAIMS (ClaSS Three) ....... $
D. TOTAL OF PAYMENTS ON UNSECURED CLAIMS (ClaSS FOUI) ..... $
E. SUBTOTAL ............................................... §28063.00
F. TOTAL TRUSTEE'S COMPENSATION (lO% Of debtor'S payments) §2806.00
G. TOTAL DEBT AND ADMINISTRATIVE EXPENSES ................. §30869.00

 

RECONCILIATION WITH CHAPTER 7

H. INTEREST OF CLASS FOUR CREDITORS IF CHAPTER 7 FILED

 

 

 

l. Value of debtor's interest in non-exempt property ........ $
2. Plus: value of property recoverable under avoiding powers $
3. Less: estimated chapter 7 administrative expense ......... $

4. Less: amounts payable to priority creditors other than
costs of administration ............................ $

5. Equals: estimated amount payable to Class 4 creditors
if Chapter 7 filed (if negative, enter zero) ..... $
I. ESTIMATED DIVIDEND FOR CLASS FOUR UNDER CHAPTER 7 ............ $
J. ESTIMATED DIVIDEND UNDER PLAN ................................. $
ll<§h§¥§$d&nt h§?¥¥%l%

\M Debtor

 

Attorney for Debtor

 

Spouse

